DETAILED ACTION
This office action is in response to the claims filed 3/27/2021.  Claims 1-12 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1,84(h)(1) because figs 3-4 disclose exploded views of the device. 37 CFR 1,84(h)(1) states: “Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.” All separated parts in the exploded views of figs 3-4 should be embraced by a bracket
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (2019/0151189) in view of Klaudt (2,637,555) and Roseborough (1,548,175).
Regarding claim 1, Morris in fig 5 discloses a mountable massage device including a center tube (202) (first tube), and a mounting mechanism including a first extension tube (204) (first rod) and a second extension tube (206) (second rod) coupled to the center tube (202) via a first (212) and second (214) pressure clamp, a first brace (208) (first connector) coupled to the first extension tube (204); and a second brace (210) (second connector) coupled to the second extension tube (206) (para [0038]).
Morris does not disclose the mounting mechanism includes a threaded rod; the center tube coupled to the threaded rod; a first extension tube rotatably coupled to the threaded rod; a second extension tube rotatably coupled to the threaded rod; a first brace coupled to the first extension tube; and a second brace coupled to the second extension tube.
However, Klaudt teaches a mounting mechanism for an exercise device including a threaded rod (18) (rod); a center tube (12) (central portion formed as a hollow tube)  coupled to the threaded rod (18) (via plug (14) (col 3, ln 14-23); a first extension tube (32) (left extensible end portion) rotatably coupled to the threaded rod (18) (via nut (34); a second extension tube (26) (right extensible end portion) rotatably coupled to the threaded rod (18) (via nut (28) (col 3, ln 33-40); a first brace (54) (securing end member) coupled to the first extension tube (32) (col 3, ln 59-65); and a second brace (44) (securing end member) coupled to the second extension tube (26) (col 3, ln 44-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the clamp mounting mechanism of Morris with a mounting mechanism including a threaded rod; the center tube coupled to the threaded rod; a first extension tube rotatably coupled to the threaded rod; a second extension tube rotatably coupled to the threaded rod; a first brace coupled to the first extension tube; and a second brace coupled to the second extension tube as taught by Klaudt, as it would be a simple substitution of one known mounting mechanism for another to allow the device to be mountable to a doorway simply by rotating part of the center bar to lengthen the device and wedge it into place (Klaudt, col 1, ln 13-18).
The now-modified Morris’s device does not disclose a first handle coupled to the center tube and a second handle coupled to the center tube. 
However, Roseborough teaches an exercise device including a center rod (6) (bar), wherein the center rod (6) has a handle (8) (take up nut) for expanding the apparatus between a door casing (ln 94-99).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the center rod of modified Morris by providing a first handle coupled tube and a second handle coupled to the center tube in order to provide a gripping surface to assist a user in rotating the center rod with respect to the first extension and rotating the center bar with respect to the second extension, respectively.
Regarding claim 2, Morris disclose at least one massage pad (216) (first roller can be made from rubber or foam) (para [0041]) coupled to the center tube (202) (para [0040]).
Regarding claim 3, Morris discloses the at least one massage pad (216) is rotatably coupled to the center tube (202) (operatively arranged to rotate in rotational direction RD1 or RD2) (para [0040]).
Regarding claim 4, Morris discloses at least one massage accessory (220) (third roller) coupled to the center tube (202) (para [0040]).
Regarding claim 5, Morris disclose a first massage pad (216) (first roller can be made out of rubber or foam) (para [0041]) coupled to the center tube (202), and a second massage pad (218) (second roller can be made out of rubber or foam) (para [0041]) coupled to the center tube (202) (para [0040]).
Regarding claim 6, Morris discloses the first one massage pad (216) and the second massage pad (218) are rotatably coupled to the center tube (202) (operatively arranged to rotate in rotational direction RD1 or RD2) (para [0040]).
Regarding claim 7, Morris in fig 9 discloses a mountable massage device including a center tube (302) (first tube), and a mounting mechanism including a first extension tube (304) (first rod) and a second extension tube (306) (second rod) coupled to the center tube (302) via a first (312) and second (314) pressure clamp, a first brace (308) (first connector) coupled to the first extension tube (304); and a second brace (310) (second connector) coupled to the second extension tube (306) (para [0045]), and an attachment (308) (fork) coupled to the first extension tube (304), the attachment comprising at least one prong (fork includes two prongs) (para [0045]).
Morris does not disclose the mounting mechanism includes a threaded rod; the center tube coupled to the threaded rod; a first extension tube rotatably coupled to the threaded rod; a second extension tube rotatably coupled to the threaded rod; a first brace coupled to the first extension tube; and a second brace coupled to the second extension tube.
However, Klaudt teaches a mounting mechanism for an exercise device including a threaded rod (18) (rod); a center tube (12) (central portion formed as a hollow tube)  coupled to the threaded rod (18) (via plug (14) (col 3, ln 14-23); a first extension tube (32) (left extensible end portion) rotatably coupled to the threaded rod (18) (via nut (34); and a second extension tube (26) (right extensible end portion) rotatably coupled to the threaded rod (18) (via nut (28) (col 3, ln 33-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the clamp mounting mechanism of Morris with a mounting mechanism including a threaded rod; the center tube coupled to the threaded rod; a first extension tube rotatably coupled to the threaded rod; and a second extension tube rotatably coupled to the threaded rod as taught by Klaudt, as it would be a simple substitution of one known mounting mechanism for another to allow the device to be mountable by adjusting the length of the device simply by rotating part of the center bar to lengthen the device (Klaudt, col 1, ln 13-18).
The now-modified Morris’s device does not disclose a first handle coupled to the center tube and a second handle coupled to the center tube. 
However, Roseborough teaches an exercise device including a center rod (6) (bar), wherein the center rod (6) has a handle (8) (take up nut) for expanding the apparatus between a door casing (ln 94-99).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the center rod of modified Morris by providing a first handle coupled tube and a second handle coupled to the center tube in order to provide a gripping surface to assist a user in rotating the center rod with respect to the first extension and rotating the center bar with respect to the second extension, respectively.
Regarding claim 8, Morris disclose at least one massage pad (216) (first roller can be made from rubber or foam) (para [0041]) coupled to the center tube (202) (para [0040]).
Regarding claim 9, Morris discloses the at least one massage pad (216) is rotatably coupled to the center tube (202) (operatively arranged to rotate in rotational direction RD1 or RD2) (para [0040]).
Regarding claim 10, Morris discloses at least one massage accessory (220) (third roller) coupled to the center tube (202) (para [0040]).
Regarding claim 11, Morris disclose a first massage pad (216) (first roller can be made out of rubber or foam) (para [0041]) coupled to the center tube (202), and a second massage pad (218) (second roller can be made out of rubber or foam) (para [0041]) coupled to the center tube (202) (para [0040]).
Regarding claim 12, Morris discloses the first one massage pad (216) and the second massage pad (218) are rotatably coupled to the center tube (202) (operatively arranged to rotate in rotational direction RD1 or RD2) (para [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sylvester (3,525,521), Weinstein (2020/0306131), Johnson (9,320,675), and Bouch et al (2018/0296430) disclose wall and/or doorframe mounted massage devices; and Burton (2016/0324717) discloses a wall-mounted massage device including a pronged massage accessory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                             /COLIN W STUART/Primary Examiner, Art Unit 3785